382 F.2d 1022
The UNITED STATES of America and Max C. Weaver, SpecialAgent, Internal Revenue Service, Petitioners-Appellants,v.Robert A. KLECKNER and Ben H. Logan, Respondents-Appellees.
No. 18071.
United States Court of Appeals Sixth Circuit.
Aug. 14, 1967.

1
Robert M. Draper, U.S. Atty., Dayton, Ohio, for appellants.


2
Irvin H. Harlamert, Jr., Harshman, Young, Colvin & Alexander, Dayton, Ohio, for appellees.

ORDER.

3
It is ordered that this appeal be and it is dismissed, pursuant to motion of Petitioners-Appellants, 273 F.Supp. 251.